DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 lists the first named inventor as “Shengliang XU,” not a named inventor to the present application. The references appear relevant to the present application (e.g., associated with Japan Office Action for family application) and therefore have been considered by the examiner.

Claim Objections
The below claims are objected to because of the following informalities:  
Claim 1, in the third paragraph of the body, recites “a guide member comprising a feed chute…, a shaft that is provided to shut a lower end portion of the feed chute, extends in a horizontal direction, and has a through hole formed in a direction orthogonal to an axis, and a rotary actuator that rotates the shaft.” The arrangement of the limitations and placement of commas leads to difficulty in reading the claim. It is recommended to recite “a guide member comprising a feed chute…, a shaft, which extends in a horizontal direction and has a through hole formed in a direction orthogonal to an axis, wherein the shaft is provided to shut a lower end portion of the feed chute, and a rotary actuator that rotates the shaft,” or similar. Alternatively, semi-colons can be used to separate the limitations associated with each main element (feed chute, shaft, and rotary actuator) of the guide member.
Claim 3 recites “a wiper that…slidable contacts with the shaft,” which should read “a wiper that…is in slidable contact with the shaft,” or similar.
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recoater head that moves on the base in a horizontal direction while discharging material stored therein,” in claim 1. Structure is described for storing and discharging material in paragraph [0016] and illustrated in figures 3-4 and 16-17, including the material container 331 and material discharge port 335. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Furthermore, claim 5 recites “is equal to or greater than an amount necessary for forming one such material layer and less than an amount necessary for forming two such material layers.” The claim is indefinite because the claims and specification fail to provide a standard for ascertaining the scope of “necessary,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada et al., US 20170348771 A1, provided in Applicants’ IDS, in view of Rode et al., WO 2019005042 A1.

The invention of Kawada is depicted below (Figs. 1-2):

    PNG
    media_image1.png
    578
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    283
    529
    media_image2.png
    Greyscale

Regarding claim 1, Kawada discloses an additive manufacturing apparatus (Figs. 1-2, three-dimensional printer 1) comprising:
A chamber that covers a molding region in which a desired three-dimensional molded object is formed (chamber 2 covering molding region R);
A material layer former comprising a base on which the molding region is present (base 4), a recoater head that moves on the base in a horizontal direction while discharging material stored therein (recoater head 11), and a blade that is attached to the recoater head to level the material to form a material layer (blades 11fb and 11rb, [0019]); and 
A guide member comprising a feed chute that is open upward and downward which is configured to enable the material supplied from an outside of the chamber to be flowed (intermediate duct 69),
Wherein the discharge of the material from the guide member to the recoater head is switched to an on- or off-state by operation of a shutter (outlet of intermediate duct is opened and closed via shutter to supply material or stop supply of material, [0018], [0020]).
Kawada discloses an intermediate duct shutter 70 which opens and closes an outlet (i.e., lower end portion) of the intermediate duct 69 ([0018], [0020], Figs. 1-2). Kawada does not detail the construction of the shutter and is silent as to a shaft that is provided to shut a lower end portion of the feed chute, extends in the horizontal direction, and has a through hole formed in a direction orthogonal to an axis, and a rotary actuator that rotates the shaft. Kawada is silent as to the discharge of the material from the guide member to the recoater head being switched by rotating said shaft.
In the same field of endeavor, Rode teaches a refill control system for additive manufacturing to more effectively transport and dispense build material powders to the manufacturing area in an additive manufacturing machine (Abstract, [0009]-[0010]). The refill control system is used to control the flow of powdered build material from a pneumatic transport system to a dispenser (i.e., recoater) to periodically refill the dispenser with powder and includes a valve 28 to control the flow of powder from a refill container 26 to the dispenser 20 ([0010], [0015]-[0018], Figs. 6-11). The valve 28 includes a cylindrical valve member 50 seated in a valve body 52 and is operatively connected to a rotary actuator 60 to open and close the valve ([0016], [0018]). When the valve is opened, powder 16 flows from container 26 into dispenser reservoir 72 ([0021], Fig. 8). See Figs. 7 and 8 below showing the closed and open configurations, respectively:

    PNG
    media_image3.png
    617
    571
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    602
    448
    media_image4.png
    Greyscale

Accordingly, Rode teaches a shaft that is provided to shut a lower end portion of a feed chute, extends in the horizontal direction, and has a through hole formed in a direction orthogonal to an axis (cylindrical valve member 50), and a rotary actuator (rotary actuator 60) that rotates the shaft. Rode shows the discharge of build material to the recoater head (dispenser 20) is switched by rotating the shaft. Rode teaches that the valve is used to control the flow of powder to the dispenser and their system enables a passive shut-off mechanism while maintaining a consistent powder level in the dispenser at each refill and minimizing the release of airborne powder into the manufacturing area during a refill operation ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate duct shutter of Kawada to implement the valve structure taught by Rode, including the cylindrical valve member and rotary actuator. Rode teaches the structure is useful in controllably delivering a consistent level of powder to a recoater head during a refill operation, while minimizing the release of airborne powder, and in starting and stopping a flow of powder into the recoater head.

Regarding claim 2, Kawada in view of Rode teaches the additive manufacturing apparatus of claim 1, and Kawada discloses the recoater head comprises a material container that stores the material (material accommodating section that accommodates material supplied from a top opening, [0019]), a material supply port that is provided on an upper surface of the material container and serves as a reception port for the material supplied to the material container (top opening, [0019]), and a material discharge port that is provided at a bottom of the material container and discharges the material to the molding region (material discharge port on the bottom, [0019]).

Regarding claim 4, Kawada in view of Rode teaches the additive manufacturing apparatus of claim 1. Kawada is silent as to the supply of the material from the guide member to the recoater head being performed at least each time one material layer is formed.
It is noted that the claim limitation is directed to an intended use and does not appear to structurally or functionally limit the claimed apparatus.
Nevertheless, Rode teaches that a less bulky, more nimble dispenser (analogous to the claimed recoater head), which is refilled periodically, is useful to quickly and precisely dispense small “doses” of powder to make one layer of an object, thus improving the ability to customize the build material layer by layer as an object is manufactured ([0009]-[0010]). 
Accordingly, it would have been obvious to one of ordinary skill in the art to perform the supply of material from the guide member to the recoater head at least each time one material layer is formed in order to realize the ability to customize the build material layer by layer as an object is manufactured, as taught by Rode.

Regarding claim 5, Kawada in view of Rode teaches the additive manufacturing apparatus of claim 4. Kawada is silent as to a maximum amount of the material stored in the recoater head being equal to or greater than an amount necessary for forming one such material layer and less than an amount necessary for forming two such material layers. 
However, as set forth above, Rode teaches using a small, nimble, re-fillable dispenser to dispense small doses of powder to make one layer of an object, as well as customizing the build material layer by layer. Accordingly, it would have been obvious to one of ordinary skill in the art to have a maximum amount of material stored in the recoater head being equal to or greater than an amount necessary for forming one material layer and less than an amount necessary for forming two material layers, so that the recoater head only has to store enough material to form one material layer at a time, and so that the material for different layers can be customized throughout the process, as taught by Rode.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Rode as applied to claim 1 above, and further in view of JP 6046534 B2 (“JP 6046534”), provided in Applicants’ IDS. The provided Espacenet translation is referred to below.

Regarding claim 3, Kawada in view of Rode teaches the additive manufacturing apparatus of claim 1. Kawada is silent as to the guide member comprising a wiper that is provided at the lower end portion of the feed chute and in slidable contact with the shaft.
In the same field of endeavor, JP 6046534 teaches a powder supplying device for smoothly and reliably supplying powder in a three-dimensional molding apparatus (Title, [0007]-[0008]). JP 6046534 discloses an analogous rotatable cylindrical shutter 66 used to start/stop a flow of powder from a powder feeder through a feed passage (Abstract, Figs. 2, 4A-D). Use of the cylindrical shutter allows for easily switching between supplying and blocking the powder ([0009]-[0010]). 
JP 6046534 shows elastic member 68 (see 68a and 68b) at a lower end portion of a supply path and in slidable contact with the rotatable cylindrical shutter 66 (Fig. 2, see below). The elastic member supports the cylindrical body of the shutter 66, elastically contacts walls of the cylindrical body, and connects the cylindrical body to an upper bracket without a gap ([0054]-[0055]). Below, see Fig. 2 of JP 6046534 (left) compared to Fig. 17 of the present application showing the claimed wipers 377 (right), where both sets of structures are provided at a lower end portion of a feed chute and in slidable contact with a rotatable shaft: 

    PNG
    media_image5.png
    353
    368
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    429
    383
    media_image6.png
    Greyscale

JP 6046534 teaches that the elastic member prevents powder from entering/sticking between the wall of the cylindrical shutter and the structure above ([0069]).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Kawada in view of Rode so that the guide member further comprises a wiper that is provided at the lower end portion of the feed chute and in slidable contact with the shaft in order to support the shaft and prevent powder being trapped between walls of the surrounding structures, as taught by JP 6046534.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Rode as applied to claim 1 above, and further in view of Hill et al., US 20190299529 A1.

Regarding claim 6, Kawada in view of Rode teaches the additive manufacturing apparatus of claim 1. Kawada further discloses the chamber comprises a molding chamber in which the molding region is positioned and a replenish chamber in which the material is supplied from the guide member to the recoater head (see below annotations to Fig. 1), wherein an opening is formed on a top plate of the replenish chamber (see below).

    PNG
    media_image7.png
    475
    691
    media_image7.png
    Greyscale

Kawada shows the guide member (comprising intermediate duct and shutter assembly) operatively connected to the opening and the top plate of the replenish chamber but is silent as to the guide member being inserted into the opening and fixed to the top plate of the replenish chamber to be detachable. 
Having the guide member inserted into the opening and fixing the guide member to the top plate of the replenish chamber to be detachable would not conceivably modify the operation of the guide member or the apparatus and would generally amount to a matter of design or engineering choice in the construction of the apparatus. Given the relative proximity of the intermediate duct to the opening depicted by Kawada, modifying the position so that it was “inserted into the opening” would amount to a simple rearrangement of parts which may be preferred in order to connect the intermediate duct directly with the supply channel above or depending on the size of the opening and the size of the duct. Kawada discloses no specific advantages associated with the depicted position of the duct assembly relative to the opening or a requirement that the intermediate duct is not detachable. Regarding detachability, one of ordinary skill in the art would readily associate benefits such as serviceability or replaceability with a detachable feed/supply line component in an additive manufacturing system. (Examples of common practices which the court has held as normally requiring only ordinary skill in the art and which are considered routine expedients include “rearrangement of parts” and “making separable,” see MPEP 2144.04.)
In the same field of three-dimensional printing, Hill teaches a removable conduit assembly 36 which transports print material, wherein the removability allows for the ability to change to a new material type while avoiding contamination between different materials (Figs. 1-2, [0023], [0040]). 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Kawada in view of Rode so that the guide member is inserted into the opening and fixed to be detachable because the insertion into the opening amounts to a simple rearrangement of parts of Kawada, and the detachable fixing would provide the recognizable benefit that the guide member can be removed and replaced when changing materials in order to reduce cross-contamination, as taught by Hill. 

Regarding claim 7, Kawada in view of Rode and Hill teaches the additive manufacturing apparatus of claim 6. Kawada further discloses the top plate of the replenish chamber is provided at a position lower than a top plate of the molding chamber (Figs. 1-2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of copending Application No. 17/491,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 3-5 of the reference application (incorporating all of the limitations of claim 1) contain all of the structural limitations required by instant claims 1 and 2. While recited in a different order/dependency, the limitations could have been claimed as recited in instant claims 1 and 2 by one of ordinary skill in the art with a reasonable expectation of success because all of the limitations are taught in the reference application in a functionally similar configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220105570 A1, Hazlewood et al., disclose a 3D printing system including a powder track coater which can be refilled with a controlled volume of powder between recoating. A rotary valve is used to control powder flow.
WO 2019191607 A1, Ishikawa et al., teach refilling a powder dispensing system of a printhead after it dispenses one or more layers of powder.
US 11225022, Rode et al., disclose a rotary doser used in dispensing build material (see Figs. 13, 15). 
US 9855704, Miyano et al., disclose a similar pivoting construction for starting/stopping a supply of powder build material (see Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754                 

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754